Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marge Iannucci appeals the district court’s order entering judgment in her employment discrimination action in accordance with the Defendant’s Fed. R.Civ.P. 68 offer and dismissing the remainder of the action for lack of subject matter jurisdiction. She also appeals the order compelling discovery and entering a confidentiality order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Iannucci v. Rite Aid Corp., No. 1:11-cv-00281-MRDLH (W.D.N.C. July 24 & Oct. 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.